Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 1 of 28 PageID #:
                                   2461




                                 EXHIBIT A
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 2 of 28 PageID #:
                                   2462
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 3 of 28 PageID #:
                                   2463
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 4 of 28 PageID #:
                                   2464
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 5 of 28 PageID #:
                                   2465
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 6 of 28 PageID #:
                                   2466
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 7 of 28 PageID #:
                                   2467
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 8 of 28 PageID #:
                                   2468
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 9 of 28 PageID #:
                                   2469
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 10 of 28 PageID #:
                                    2470
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 11 of 28 PageID #:
                                    2471
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 12 of 28 PageID #:
                                    2472
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 13 of 28 PageID #:
                                    2473
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 14 of 28 PageID #:
                                    2474
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 15 of 28 PageID #:
                                    2475
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 16 of 28 PageID #:
                                    2476
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 17 of 28 PageID #:
                                    2477
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 18 of 28 PageID #:
                                    2478
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 19 of 28 PageID #:
                                    2479
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 20 of 28 PageID #:
                                    2480
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 21 of 28 PageID #:
                                    2481
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 22 of 28 PageID #:
                                    2482
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 23 of 28 PageID #:
                                    2483
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 24 of 28 PageID #:
                                    2484
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 25 of 28 PageID #:
                                    2485
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 26 of 28 PageID #:
                                    2486
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 27 of 28 PageID #:
                                    2487
Case 1:17-cr-00151-MAC-KFG Document 208-1 Filed 07/29/20 Page 28 of 28 PageID #:
                                    2488
